Opinion issued January 5, 2006 








In The
Court of Appeals
For The
First District of Texas
__________

NO. 01-05-00623-CR
        01-05-00624-CR
____________

CURTIS L. THOMAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause Nos. 1013419 and 1013420



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear these appeals.
  The trial court sentenced
appellant, Curtis L. Thomas, and signed a final judgment in this case on January 19,
2005.
  Curtis L. Thomas did not file a motion for new trial, and therefore the
deadline  for filing a notice of appeal was February 18, 2005, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).  
                                                   Curtis L. Thomas filed a pro se  notice of appeal on June 17, 2005, 149 days
after the deadline. An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).